In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-2712
JUDITH A. KRIESCHER,
                                          Plaintiff-Appellant,
                              v.

FOX HILLS GOLF RESORT AND CONFERENCE
CENTER, FHR, INC. and FOX HILLS GOLF
VILLAS ASSOCIATION, INC.,
                                      Respondents-Appellees.

                        ____________
          Appeal from the United States District Court
              for the Eastern District of Wisconsin.
         No. 01-C-1156—William C. Griesbach, Judge.
                        ____________
    ARGUED APRIL 15, 2004—DECIDED OCTOBER 6, 2004
                     ____________



  Before FLAUM, Chief Judge, and MANION, and ROVNER,
Circuit Judges.
  ROVNER, Circuit Judge. Judith Kriescher worked for the
Fox Hills Golf Resort from 1981 until 1994 and then again
from 1996 until she was fired in 1999. After she was fired
Kriescher sued the resort under Tile VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e, et seq., alleging age and sex
discrimination in the forms of a hostile work environment
and discriminatory discharge. The district court determined
that Kriescher’s hostile environment claim could not survive
2                                                No. 03-2712

summary judgment because she offered no evidence that her
workplace was permeated with discrimination, intimidation,
or ridicule on the basis of her age or sex. The district court
also granted summary judgment to the defendants on
Kriescher’s disparate treatment claim because she had not
offered any evidence that she was treated differently than
similarly-situated employees.
  Before her termination Kriescher was a “front desk man-
ager” at the Fox Hills Golf Resort. She acquired this position
in 1998, around the same time that the resort owners hired a
new general manager—Bob Dove. According to Kriescher,
under Dove’s leadership her workplace became a sexually
permissive environment that was permeated with miscon-
duct and rule violations. Kriescher focuses on two incidents in
particular. First, in May 1998 the resort hosted a golf event
for an adult entertainment club called the “Bean Snappers.”
Around 3:00 in the morning, a Fox Hills security officer
found several Bean Snappers strippers in the pool and spa
area naked. According to Kriescher, who was not there, Tony
Reese, the “executive rooms division manager,” was with
them. Kriescher contends that Reese should have been dis-
ciplined for this incident but that he was not. The second
incident occurred in November 1999. A security guard was
walking past the office of Jeff Peters, the “food and beverage
manager,” after hours when he heard noises coming from
inside the office. The guard knocked and received no answer,
but when he opened the door he found Peters in the dark
with a resort bartender. The guard told them that it was
time for everyone to leave, and as the bartender left the
guard noticed that her lipstick was smeared. Kriescher was
not on the premises for this incident either, but the security
guard called her at home to report it to her.
  When Dove learned of the incident in Peters’s office, he
ordered Kelly Sullivan, his “security manager,” to investi-
gate. Sullivan ultimately concluded that although there was
an appearance of impropriety, there was no direct evidence
No. 03-2712                                                 3

of a sexual encounter. During her investigation, Sullivan also
learned that after the Peters incident Kriescher had asked
several security guards to keep an eye on Peters and report
any further misconduct directly to her. When Dove learned
about Kriescher’s directions to the security guards, he fired
her, saying that she had no authority to direct security
personnel to gather information about other managers. Dove
also said that Kriescher had failed to maintain confidential-
ity by spreading rumors around the resort about Peters and
the bartender.
  After her termination Kriescher sued the resort, claiming
that before her termination she was subjected to a hostile
work environment and also that her termination was the
result of age and sex discrimination. Specifically, she con-
tended that her workplace was a hostile environment for
female and older employees because of the sexually permissive
atmosphere and the managers’ tolerance of rule violations
by other employees. The district court granted summary
judgment for the defendants on Kriescher’s hostile environ-
ment claim, concluding that although Kriescher offered
proof of a sexually permissive atmosphere in her workplace,
she offered no proof that a reasonable person would find the
environment permeated with hostility towards women or
older employees. The district court said that Kriescher had
not offered any acts or remarks directed at her or anyone
else that demonstrated hostility to women or older employees.
For her discriminatory discharge claim, Kriescher chal-
lenged Dove’s reasons for firing her and argued that other
resort employees should have also been fired for rule
violations. The district court granted summary judgment to
the defendants on this claim because Kriescher had not
identified any similarly-situated employees who engaged in
comparable misconduct and were disciplined less harshly.
  On appeal Kriescher reasserts that she was subjected to
a hostile work environment. To survive summary judgment
Kriescher must have shown that she was subjected to un-
4                                                 No. 03-2712

welcome harassment on the basis of her age or sex, the
harassment was so severe or pervasive as to alter the con-
ditions of her work environment, and there is some basis for
employer liability. See Williams v. Waste Mgmt. of Illinois, 361
F.3d 1021, 1029 (7th Cir. 2004). The relevant conduct must
have been sufficiently severe that the plaintiff subjectively
found it hostile and a reasonable person would also find it
to be hostile. See Hostetler v. Quality Dining, Inc., 218 F.3d
798, 807 (7th Cir. 2000). On appeal, Kriescher has not
identified any error in the district court’s determination
that she failed to present evidence that a reasonable person
would find her workplace to be hostile to female or older
employees. Kriescher offers no evidence that she was
exposed to any of the incidents that she recounts, and she
does not explain how their occurrence influenced the way
she was treated in the workplace. Beyond her knowledge
that the incidents occurred, Kriescher offers no evidence or
explanation of how they objectively altered her work en-
vironment in any way. She has not said that she endured
instances of unwanted physical contact or that other employ-
ees or supervisors directed disparaging comments at her or at
other women or older employees, see, e.g., Hrobowski v.
Worthington Steel Co., 358 F.3d 473, 476-77 (7th Cir. 2004).
She offered no evidence that she was denied any privileges
or benefits because she refused any sexual advances. And
she offered no evidence that the resort’s sexually charged
atmosphere was uniquely hostile for women and older em-
ployees. We agree with the district court that Kriescher
presented insufficient evidence of an objectively hostile
environment to survive summary judgment on this claim.
  Kriescher also reasserts on appeal that she was fired on
the basis of her age and sex. She argues primarily that
Dove’s stated reasons for firing her were pretextual. She
claims that she has always received security reports at the
resort and she did not exceed her authority in ordering the
security guards to gather security information. She also
No. 03-2712                                                 5

says that she never disclosed confidential information from
security reports and she never spread rumors around the
resort about Peters and the bartender. But in order to liti-
gate a claim for discriminatory discharge Kriescher must do
more than attack her employer’s reasons for the discharge.
The district court assumed, and Kriescher does not disagree,
that she was proceeding under the indirect burden-shifting
method of McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973), and under that method of proof Kriescher must first
establish a prima facie case of discrimination, see Peele v.
Country Mut. Ins. Co., 288 F.3d 319, 327 (7th Cir. 2002),
which includes showing that similarly-situated employees
who were outside of her protected class were treated more
favorably, see Little v. Illinois Dept. of Revenue, 369 F.3d
1007, 1012 (7th Cir. 2004); Curry v. Menard, Inc., 270 F.3d
473, 478 (7th Cir. 2001). In disciplinary cases, the plaintiff
must show that she is similarly situated to other employees
with respect to performance, qualifications, conduct, and
also that she and the other employees dealt with the same
supervisor. See Radue v. Kimberly-Clark Corp., 219 F.3d
612, 617-18 (7th Cir. 2001). The district court thought that
Kriescher had failed to identify any such employees, and on
appeal she barely even discusses the prima facie case,
choosing instead to focus on pretext. Kriescher asserted
that Reese and Peters violated resort rules, but she has
offered no evidence that her duties were the same as theirs
or that their alleged rule violations were comparable to her
conduct of telling the security guards to gather information
about other managers. Identifying similarly situated employ-
ees is an essential piece of the prima facie case, and without
this evidence Kriescher’s claim must fail.
  We thus AFFIRM the judgment of the district court.
6                                         No. 03-2712

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—10-6-04